Citation Nr: 1622661	
Decision Date: 06/06/16    Archive Date: 06/21/16

DOCKET NO.  08-39 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York

THE ISSUES

1.  Entitlement to an initial schedular rating in excess of 10 percent for residuals of a left ankle stress fracture with spur and synovitis.
 
2.  Entitlement to an initial schedular rating in excess of 10 percent for residuals of a right calcaneal stress fracture.
 
3.  Entitlement to an extraschedular rating for residuals of a left ankle stress fracture with spur and synovitis.
 
4.  Entitlement to an extraschedular rating for residuals of a right calcaneal stress fracture.
 
5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities, to include on an extraschedular basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to December 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

In January 2012, the Board remanded the appeal for further development.

In September 2015, the Board determined that referrals for extraschedular consideration by the Director, Compensation Service, were warranted for the claims for the Veteran's bilateral ankle disabilities and a TDIU.  The Board then remanded the appeal for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In September 2015, the Board remanded the claims for higher schedular ratings for the bilateral ankle disabilities because the RO had ignored the Board's prior January 2012 remand directive to consider separate evaluations for ankle and foot disorders.  The Board emphatically directed the RO to specifically consider whether separate ratings were warranted for the symptomatology attributable to the Veteran's feet, as opposed to his ankles.  However, in February 2016 the RO issued a supplemental statement of the case (SSOC) and again failed to address this matter which formed the basis for remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).   
In the February 2016 SSOC, the RO also failed to readjudicate the issues of entitlement to extraschedular evaluations for the right and left ankle disabilities.  Stegall, 11 Vet. App. at 271.  

In addition, pursuant to the Board's remand, in February 2016, opinions from the Director, Compensation Service, were sought.  Two undated and unsigned reports were associated with the electronic claims file, one addressing an extraschedular rating for the ankle disabilities, and the other addressing a TDIU on an extraschedular basis.  Id.  A signature page containing the signature of a DRO was added to the file along with the reports.  It does not appear that the extraschedular reports have yet been forwarded to the Director, Compensation Service, but rather, were prepared by a DRO.  Moreover, in the report addressing the ankle disabilities, it appears the incorrect legal standard was applied.  The author of the report concluded, "the examiner did not say the Veteran was unable to maintain gainful employment based on service connected conditions."  This is the legal standard for adjudicating a claim for a TDIU under 38 C.F.R. § 4.16; the applicable standard for consideration of an extraschedular rating for the bilateral ankle disabilities is set forth in 38 C.F.R. § 3.321(b) and contemplates only marked interference with employment.

Finally, the RO was directed to obtain a VA medical opinion distinguishing between the pathology associated with the service-connected bilateral ankle disabilities, and manifestations related to nonservice-connected disorders, including nonservice-connected hammertoe deformities and pes planus.  If the symptomatology could not be distinguished, the examiner was to so state and explain the reasons for that conclusion.

In November 2015, VA examinations of the Veteran's feet and ankles were conducted by different examiners, and inconsistent diagnoses were rendered.  The examiner for the ankles diagnosed osteoarthritis of the ankles, a right ankle calcaneus stress fracture, a left ankle stress fracture with spur and synovitis, hallux valgus, hammertoes, and bilateral shin splints.  The examiner for the feet found the Veteran did not have hallux valgus, but had flatfeet, hammertoes, and post-tibial tendonitis.  The examiner for the feet offered the finding that the Veteran's "current complaints" were "likely related to his service connected injuries but, they also [could] be related to the aging process and simple wear and tear."  The examiner for the ankles offered an opinion connecting the already-service connected ankle disabilities to service. 

A further medical opinion should be sought, clearly identifying each disorder affecting the Veteran's feet and ankles.  The opinion must clearly distinguish the symptoms attributable to the Veteran's non-service connected disorders from those associated with his service connected bilateral ankle disabilities or state that they cannot be distinguished, with rationale.  The examiner should also be asked to opine directly on whether the Veteran's service-connected disabilities render him unable to secure or follow substantially gainful employment, rather than whether they merely impact employment.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must schedule the Veteran for a VA examination to ascertain the current severity of the service-connected bilateral ankle disabilities, in accordance with the applicable worksheets for rating the feet and ankles. 

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The claims folder must be made available to the examiner in conjunction with the examination.  Rationales for all opinions expressed should be provided. 

The examiner must address the following:

(A.)  The examiner must clearly identify all disorders affecting the feet and ankles.  If there is disagreement with a prior diagnosis, including diagnoses rendered on VA examinations in November 2015, the examiner must explain why.

(B.)  To the extent possible, the examiner must distinguish between the pathology associated with the service-connected bilateral ankle disorders, and that related to any non-service connected disorder.  If the symptomatology cannot be distinguished, the examiner must, in writing, so state and explain the reason(s) for his/her conclusion. 

(C.)  The examiner must opine whether the Veteran's service-connected disabilities render him unable to secure or follow substantially gainful employment.

2.  Then, the AOJ must obtain a determination from the Director, Compensation Service, as to whether the Veteran is entitled to the assignment of extraschedular ratings for residuals of a left ankle stress fracture with spur and synovitis, and residuals of a right calcaneal stress fracture, in accordance with the provisions of 38 C.F.R. § 3.321(b). 

The AOJ must also obtain a determination from the Director, Compensation Service, as to whether the Veteran is entitled to a total disability rating based on individual unemployability due to service-connected disabilities in accordance with the provisions of 38 C.F.R. § 4.16(b).

The rating board should include a full statement of all factors having a bearing on the issues.  The report must be properly signed and dated by the appropriate official.

3.  Conduct any other appropriate development deemed necessary.  Thereafter, readjudicate all claims on appeal, considering all evidence.  

In doing so, the AOJ must specifically address whether separate ratings are warranted for the symptomatology attributable to the veteran's feet, and/or his shin splints, as opposed to his ankles.

If the benefits sought remain denied, the appellant should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for a response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


